AFFIRM; Opinion Filed November 5, 2013.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01590-CV

                                GELEATHA MASON, Appellant
                                           V.
                              WELLS FARGO BANK, N.A., Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-04876-D

                               MEMORANDUM OPINION
                          Before Justices FitzGerald, Francis, and Myers
                                    Opinion by Justice Myers
       Geleatha Mason appeals the trial court’s judgment awarding damages of $8800 and

possession of real property to Wells Fargo Bank, N.A. in its suit for forcible detainer. Appellant

brings three issues contending the trial court erred by: (1) overruling appellant’s hearsay within

hearsay objections to two of appellee’s exhibits; (2) granting judgment awarding damages to

appellee because there is no evidence or insufficient evidence to support the award; and (3)

awarding possession of the property because there was no evidence appellant was appellee’s

tenant or tenant at sufferance. Appellee also requests that we increase the amount of the appeal

bond from $1100 monthly to the “current fair-market-rental-value” for the property. We affirm

the trial court’s judgment.
                                                         BACKGROUND

          In 2009, a deed of trust was placed on the property to secure payment of a note. In 2011,

appellant leased the house on the property from Ameridream Educational Concepts, LLC, under

a one-year term expiring July 31, 2012 with rent of $1100 payable to the landlord on the first day

of each month. When the note secured by the deed of trust went into default, the property was

posted for foreclosure, and appellee purchased the property in a foreclosure sale on December 6,

2011.      Following the foreclosure, appellee notified appellant of the foreclosure, demanded

appellant vacate the premises within three days, or send appellee any lease under which appellant

was occupying the premises. Appellant did not respond in writing to the letter and did not vacate

the premises. Appellant did not pay any rent after the foreclosure.

          In May 2012, appellee brought suit for forcible detainer asserting a right to possession of

the property by purchasing it at the foreclosure sale. On June 22, 2012, the trial court ordered

appellee take nothing and determined that appellant was a bona fide tenant under the Protecting

Tenants at Foreclosure Act 1 (PTFA) and entitled to keep possession of the property until July 31,

2012. On June 25, 2012, appellee sent appellant a letter demanding she bring her rent current by

paying $6600 or suit would be filed. The letter also stated it was a demand to vacate and a

demand for possession of the property. On July 12, 2012, appellee filed a second petition for

forcible detainer and for rent against appellant alleging appellant was appellee’s tenant under a

lease and failed to pay rent from January to July 2012. At the trial of the case, appellant testified

she did not pay any rent from January to July because she did not know whom to pay and

because she had made improvements to the property for which she wanted compensation. The

trial court awarded appellee possession of the property and damages of $8800 for unpaid rent.



   1
       Pub. L. No. 111–22, §§ 701, 702, 123 Stat. 1632, 1660–61 (2009); 12 U.S.C. § 5220 note.



                                                                   –2–
The court also required appellant to pay $1100 on the first day of each month during the

pendency of any appeal as an appeal bond.

                                    FORCIBLE DETAINER

       A forcible detainer action is a procedure to determine the right to immediate possession

of real property where there was no unlawful entry. Rice v. Pinney, 51 S.W.3d 705, 709 (Tex.

App.—Dallas 2001, no pet.). It is intended to be a speedy, simple, and inexpensive means to

obtain possession without resort to an action on the title. Scott v. Hewitt, 90 S.W.2d 816, 818–19

(1936); Rice, 51 S.W.3d at 709.       To maintain simplicity, the applicable rule of procedure

provides that “the only issue shall be as to the right to actual possession; and the merits of the

title shall not be adjudicated.” TEX. R. CIV. P. 746. Accordingly, the only issue in a forcible

detainer action is which party has the right to immediate possession of the property. Rice, 51
S.W.3d at 709. Whether a sale of property under a deed of trust is invalid may not be determined

in a forcible detainer action but must be brought in a separate suit. Scott, 90 S.W.2d at 818; Rice,
51 S.W.3d at 710 (quoting Scott).

       The Texas Property Code sets forth the cause of action for forcible detainer:

       (a) A person who refuses to surrender possession of real property on demand
       commits a forcible detainer if the person:

               (1) is a tenant or a subtenant willfully and without force holding over after
               the termination of the tenant’s right of possession . . . .

       (b) The demand for possession must be made in writing by a person entitled to
       possession of the property and must comply with the requirements for notice to
       vacate under Section 24.005.

TEX. PROP. CODE ANN. § 24.002 (West 2000).

                                    HEARSAY OBJECTIONS

       In her first issue, appellant contends the trial court erred by overruling her hearsay

objections to the trustee’s deed, an affidavit attached to the trustee’s deed, and to appellee’s June

25, 2012 letter demanding appellant pay the rent that was due and vacate the premises. We
                                            –3–
review a trial court’s decision to admit or exclude evidence for an abuse of discretion. In re

J.P.B., 180 S.W.3d 570, 575 (Tex. 2005); Medicus, Inc. v. Todd, 400 S.W.3d 670, 681 (Tex.

App.—Dallas 2013, no pet.). Under an abuse of discretion standard, we are not free to substitute

our judgment for the trial court’s judgment. Bowie Mem. Hosp. v. Wright, 79 S.W.3d 48, 52

(Tex. 2002). A trial court abuses its discretion when it acts arbitrarily or unreasonably, or

without reference to any guiding principles. Downer v. Aquamarine Operators, 701 S.W.2d 238,

241–42 (Tex. 1985).

       “‘Hearsay’ is a statement, other than one made by the declarant while testifying at the

trial or hearing, offered in evidence to prove the truth of the matter asserted.” TEX. R. EVID.

801(d). The “hearsay rule” excludes the admission of hearsay. EVID. 802. However, the rules

of evidence also provide that many types of hearsay are not excluded by the hearsay rule. See

EVID. 803, 804. A statement that is hearsay may contain additional hearsay within it, i.e.,

hearsay within hearsay. “Hearsay included within hearsay is not excluded under the hearsay rule

if each part of the combined statements conforms with an exception to the hearsay rule provided

in these rules.” EVID. 805. The rules of evidence contain an exception from the hearsay rule for

statements in documents affecting an interest in property. EVID. 803(15).

       Appellant asserts in his brief that his objections to the exhibits were to appellee’s offering

evidence of the current substitute trustee, the beneficiary under the deed of trust, the servicing

agent related to the deed of trust, the default in payment of the note secured by the deed of trust,

and of the foreclosure sale pursuant to the deed of trust.

       Appellant first objected to plaintiff’s exhibit 1, the trustee’s deed transferring the property

to appellee. Appellant “stipulate[d] that this [the trustee’s deed to appellee] is a nonrecourse,

nonwarranty conveyance from the individual and whatever it—her capacity is, if it’s proven

other than individual to the grantee, which is Wells Fargo.” Appellant objected to the remainder

                                                –4–
of the deed, which consisted of recitals describing the existence of the note and deed of trust, the

default on the note and deed of trust, the appointment of the substitute trustee, the acceleration of

the note and notice thereof, notice of the trustee’s sale, and the sale of the property to appellee at

public auction at the courthouse.       Appellant also objected to the “Affidavit of Mortgage

Servicer” attached to the deed. The trial court overruled appellant’s objections and admitted the

trustee’s deed and affidavit of mortgage servicer.

       Appellant also objected to many of the statements in plaintiff’s exhibit 3, the notice to

vacate sent to appellant on June 25, 2012. Appellant stipulated that the document was a notice to

vacate meeting the requirements under the property code and was received by appellant, but she

objected to the remaining statements in the notice as hearsay. Those remaining statements

included that appellant agreed to pay rent of $1100 every month on the first day of the month,

that appellant had failed to pay rent due for January 2012 to June 2012, and that the letter was an

attempt to collect a debt. The trial court overruled the objections and admitted the letter.

                                                Deed

       We first consider whether the recitals in the trustee’s deed were hearsay subject to

exclusion under the hearsay rule. Rule of evidence 803(15) provides,

       The following are not excluded by the hearsay rule, even though the declarant is
       available as a witness: . . .

       (15) Statements in Documents Affecting an Interest in Property. A statement
       contained in a document purporting to establish or affect an interest in property if
       the matter stated was relevant to the purpose of the document, unless dealings
       with the property since the document was made have been inconsistent with the
       truth of the statement or purpose of the document.

It is undisputed that the trustee’s deed was “a document purporting to establish or affect an

interest in property.” The issue is whether the recitals appellant objected to were “relevant to the

purpose of the document.”



                                                 –5–
       Texas Rule of Evidence 803(15) was adopted from the federal version of the rule.

Madden v. State, 799 S.W.2d 683, 698 (Tex. Crim. App. 1990); Tri-Steel Structures v. Baptist

Found., 166 S.W.3d 443, 449 (Tex. App.—Fort Worth 2005, pet. denied) (quoting Madden).

The advisory committee’s note concerning rule 803(15) stated,

       Note to Paragraph (15). Dispositive documents often contain recitals of fact.
       Thus a deed purporting to have been executed by an attorney in fact may recite
       the existence of the power of attorney, or a deed may recite that the grantors are
       all the heirs of the last record owner. Under the rule, these recitals are exempted
       from the hearsay rule. The circumstances under which dispositive documents are
       executed and the requirement that the recital be germane to the purpose of the
       document are believed to be adequate guarantees of trustworthiness, particularly
       in view of the nonapplicability of the rule if dealings with the property have been
       inconsistent with the document. The age of the document is of no significance,
       though in practical application the document will most often be an ancient one.
       See Uniform Rule 63(29), Comment.

FED. R. EVID. 803(15) advisory committee’s note; see also Compton v. WWV Enters., 679
S.W.2d 668, 671 (Tex. App.—Eastland 1984, no writ) (hearsay exceptions 803(14) and (15)

“must therefore be construed to relate to recitals or statements made in deeds, leases, mortgages

and other such ‘documents affecting an interest in property’”). The advisory committee’s note

demonstrates that recitals in deeds are excluded from the hearsay rule when they are “germane to

the purpose of the document.” Id. In this case, the purpose of the trustee’s deed was to transfer

the property to appellee following a foreclosure sale. The recitals in the trustee’s deed set forth

the facts on which the foreclosure sale was based and are germane to the deed’s purpose.

Nothing about the subsequent dealings with the property is inconsistent with the truth of the

recitals or the purpose of the deed. We conclude that under rule 803(15), the recitals are

“relevant to the purpose of the document” and are not excluded by the hearsay rule.

Accordingly, the trial court did not abuse its discretion by overruling appellant’s hearsay within

hearsay objection to the deed and by admitting the deed into evidence.




                                               –6–
                                     Remaining Documents

        It is not necessary for us to determine whether the trial court erred by overruling

appellant’s objections to the affidavit attached to the deed and the June 25, 2012 notice to vacate,

because, even if the trial court erred, any error was not reversible. The rules of appellate

procedure provide, “No judgment may be reversed on appeal on the ground that the trial court

made an error of law unless the court of appeals concludes that the error complained of: (1)

probably caused the rendition of an improper judgment . . . .” TEX. R. APP. P. 44.1(a)(1). The

erroneous admission of evidence is harmless if it is merely cumulative. Nissan Motor Co. Ltd. v.

Armstrong, 145 S.W.3d 131, 144 (Tex. 2004).              Even if the objected-to evidence was not

cumulative, we do not reverse unless the complaining party demonstrates that the judgment

“turns on” the objectionable evidence, that is, we do not reverse unless the evidence was crucial

to a key issue. Id.; Olivares v. Mares, 390 S.W.3d 608, 616 (Tex. App.—Dallas 2012, no pet.).

All the information in the notice to vacate and most of the information in the affidavit of the

mortgage servicer about which appellant complains on appeal was cumulative of information in

the recitals of the trustee’s deed, the lease, and appellant’s testimony. The only information in

the mortgage servicer’s affidavit about which appellant complains on appeal that was not

cumulative of this evidence was the evidence identifying the servicing agent, which was either

appellee or appellee’s attorneys. Appellant does not explain, and we do not perceive, how this

evidence was crucial to a key issue in the case.

        We conclude that even if the trial court erred by admitting the affidavit of mortgage

servicer and the June 25, 2012 notice to vacate, that error was not reversible. We overrule

appellant’s first issue.




                                                   –7–
                             SUFFICIENCY OF THE EVIDENCE

       In her second and third issues, appellant contends the trial court erred by granting

judgment to appellee because there was no evidence or insufficient evidence that appellee was

appellant’s landlord or the owner of the rents payable.

       When reviewing the legal sufficiency of the evidence, we consider all the evidence before

the jury, crediting evidence in support of the verdict if reasonable jurors could, and disregarding

evidence contrary to the verdict unless reasonable jurors could not. City of Keller v. Wilson, 168
S.W.3d 802, 823, 827 (Tex. 2005); Morris v. Wells Fargo Bank, N.A., 334 S.W.3d 838, 842

(Tex. App.—Dallas 2011, no pet.). If there is more than a scintilla of evidence to support the

finding, the evidence is legally sufficient. Formosa Plastics Corp. USA v. Presidio Eng’rs &

Contractors, Inc., 960 S.W.2d 41, 48 (Tex. 1998). When the evidence offered to prove a vital

fact is so weak as to do no more than create a mere surmise or suspicion of its existence, the

evidence is no more than a scintilla and, in legal effect, is no evidence. Kindred v. Con/Chem,

Inc., 650 S.W.2d 61, 63 (Tex. 1983). If the evidence furnishes a reasonable basis for differing

conclusions by reasonable minds as to the existence of a vital fact, then there is legally sufficient

evidence, more than a scintilla, to support the fact. Id. When reviewing the factual sufficiency

of the evidence, we examine all the evidence and set aside a finding only if it is so contrary to the

evidence as to be clearly wrong and unjust. Maritime Overseas Corp. v. Ellis, 971 S.W.2d 402,

407 (Tex. 1998); Cameron v. Cameron, 158 S.W.3d 680, 683 (Tex. App.—Dallas 2005, pet.

denied). In conducting our review of both the legal and factual sufficiency of the evidence, we

are mindful that the jury, as fact finder, was the sole judge of the credibility of the witnesses and

the weight to be given their testimony. City of Keller, 168 S.W.3d at 819; Hinkle v. Hinkle, 223
S.W.3d 773, 782 (Tex. App.—Dallas 2007, no pet.). We may not substitute our judgment for the




                                                –8–
fact finder’s, even if we would reach a different answer on the evidence. See Maritime Overseas

Corp., 971 S.W.2d at 407; Hinkle, 223 S.W.3d at 782.

       Appellant’s second issue appears to concern the trial court’s judgment awarding appellee

damages against appellant for unpaid rent. Appellant argues the evidence is insufficient to show

appellee was appellant’s landlord and entitled to receive the rent due under the lease because

there is no evidence that Ameridream Educational Concepts, LLC, the landlord identified in the

lease, conveyed the lease or the rents payable to appellee.

       Under Texas law, foreclosure of a superior lien extinguishes all inferior interests in the

property. See Kothari v. Oyervidez, 373 S.W.3d 801, 807 (Tex. App.—Houston [1st Dist.] pet.

denied). Thus, when a lien on property is foreclosed, and there is a lease on the property, and the

lien is superior to the lease, the foreclosure of the lien terminates the lease. ICM Mortg. Corp. v.

Jacob, 902 S.W.2d 527, 530 (Tex. App.—El Paso 1994, writ denied). Any rent due after the

tenant receives notice of the foreclosure must be paid to the foreclosure-sale purchaser. See

PROP. § 24.005(b) (West Supp. 2013). However, if the tenant is a bona fide tenant under the

PTFA, then the purchaser at the foreclosure sale takes the property subject to the tenant’s rights

under the lease. PTFA § 702(a)(2)(A).

       In this case, the trustee’s deed and the deed of trust showed the lien was imposed in 2009.

Appellant’s lease showed the term of the lease began August 1, 2011. Thus, the deed of trust

lien was superior to the lease. The recitals in the trustee’s deed showed the mortgagor in the

2009 deed of trust defaulted on the note and the substitute trustee foreclosed the deed of trust,

selling the property at public auction to appellee. Therefore, under Texas law, Ameridream’s

inferior interest in the property was extinguished, and appellee succeeded to all rights over the

property, including the right to receive any rent due under the lease after it gave appellant notice

of the foreclosure sale. See TEX. PROP. CODE ANN. § 24.005(b). Under the PTFA, appellee took

                                                –9–
the property subject to appellant’s rights under the lease. The lease gave appellant the right to

possess the property through July 31, 2012 if appellant made monthly rent payments of $1100 to

the landlord, which became appellee after the foreclosure sale terminated all other interests in the

property. See TEX. PROP. CODE ANN. § 24.005(b) (purchaser at foreclosure sale entitled to rent

paid after giving notice to tenant of foreclosure sale).

       Appellant argues, “The PTFA does not create a private right of action,” citing Fannie

Mae v. Lemere, No. CIV S-10-1474 MCE GGH PS, 2010 WL 2696697, at *2 (E.D. Cal. July 6,

2010), and Nativi v. Deutsche Bank National Trust Co., No. 09-06096 PVT, 2010 WL 2179885,

at *1, *3 (N.D. Cal. May 26, 2010). These cases concern whether Congress intended for suits

involving the PTFA to be brought in federal court, and the courts concluded the suits could not

be brought in federal court. Lemere, 2010 WL 2696697, at *1–2 (federal court lacked removal

jurisdiction over “unlawful detainer” suit filed in state court in which defendant requesting

removal claimed right under the PTFA); Nativi, at 2010 WL 2179885, *2–4 (PTFA intended to

provide tenants protection in state court, not federal court). Those cases have nothing to do with

the issues in this case brought in state court under state causes of action.

       We conclude the evidence was legally and factually sufficient for the trial court to find

appellee was appellant’s landlord and was the owner of the rent due under the lease. We

overrule appellant’s second issue.

       Appellant’s third issue contends the trial court erred by granting judgment for appellee

awarding appellee possession of the property. Appellant asserts there was no evidence proving a

landlord-tenant relationship between appellee and appellant. As discussed under appellant’s

second issue, appellee became appellant’s landlord when the deed of trust superior to the lease

was foreclosed and the property was purchased by appellee at the foreclosure sale. See PTFA §




                                                –10–
702(a)(2)(A); PROP. § 24.005(b). We conclude there is some evidence in support of the trial

court’s award of possession of the property to appellee.

       Appellant also asserts that the trial court’s judgment on June 22, 2012 ordering appellee

take nothing because appellant was a bona fide tenant under the PTFA barred this subsequent

suit for possession of the property and damages alleging appellant failed to pay rent. Appellant

argues, “That which has been previously decided on a take nothing ruling should not spring back

to life twenty days later.” Rule of appellate procedure 38.1(i) requires that a brief “contain a

clear and concise argument for the contentions made, with appropriate citations to authorities and

to the record.” TEX. R. APP. P. 38.1(i). Appellant provides citations to the record but no

substantive legal argument beyond the sentence quoted above, and no citation to authority.

Accordingly, we conclude the argument is waived on appeal. See Wilhoite v. Sims, 401 S.W.3d
752, 760–61 (Tex. App.—Dallas 2013, no pet.); Owen v. Jim Allee Imports, Inc., 380 S.W.3d
276, 288–89 (Tex. App.—Dallas 2012, no pet.).

       We overrule appellant’s third issue.

                                        APPEAL BOND

       In its judgment, the trial court ordered appellant to pay $1100 per month during the

pendency of the appeal. See PROP. 24.0053 (West Supp. 2013). Appellee requests in its brief

that we increase the amount of the bond to the current fair market rental value for the property.

       Appellee did not file a notice of appeal. “A party who seeks to alter the trial court’s

judgment or other appealable order must file a notice of appeal. . . . The appellate court may not

grant a party who does not file a notice of appeal more favorable relief than did the trial court

except for just cause.” TEX. R. APP. P. 25.1(c). Appellee argues we may review the sufficiency

of a bond amount set by a trial court, citing Fairways Offshore Exploration, Inc. v. Patterson

Services, Inc., 355 S.W.3d 296, 299 (Tex. App.—Houston [1st Dist.] 2011, no pet.). That case


                                              –11–
states that an appellate court may review the amount of a supersedeas bond pursuant to section

52.006 of the Texas Civil Practice & Remedies Code and rule of appellate procedure 24.4. Id.

Section 52.006 concerns review of supersedeas bonds or deposits posted “as provided by the

Texas Rules of Appellate Procedure.” See TEX. CIV. PRAC. & REM. CODE ANN. §§ 52.001, .006

(West 2008). The trial court set the bond in in this case under section 24.0052 of the Texas

Property Code, not the rules of appellate procedure.         Accordingly, Fairways Offshore

Exploration is not applicable to this case.

       Because appellee did not file a notice of appeal and did not make a showing of “just

cause” that would excuse its failure to do so, we conclude we lack jurisdiction over appellee’s

arguments requesting we alter the judgment. See Boulle v. Boulle, 160 S.W.3d 167, 176–77

(Tex. App.—Dallas pet. denied). We dismiss for lack of jurisdiction appellee’s request to

increase the amount of the appeal bond.

                                          CONCLUSION

       We affirm the trial court’s judgment.




                                                  /Lana Myers/
                                                  LANA MYERS
121590F.P05                                       JUSTICE




                                               –12–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

Geleatha Mason, Appellant                            On Appeal from the County Court at Law
                                                     No. 4, Dallas County, Texas
No. 05-12-01590-CV          V.                       Trial Court Cause No. CC-12-04876-D.
                                                     Opinion delivered by Justice Myers.
Wells Fargo Bank, N.A., Appellee                     Justices FitzGerald and Francis participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
       It is ORDERED that appellee Wells Fargo Bank, N.A. recover its costs of this appeal
from appellant Geleatha Mason.


Judgment entered this 5th day of November, 2013.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE




                                              –13–